Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-4 and 6-29, as well as the species election of a fine needle aspirate as a means of acquiring tumor tissue, in the reply filed on 10/05/2022 is acknowledged.

Claims 1-4, 6-29, and 91 are pending.
Claim 91 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
Claims 20, 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
	Claims 1-4, 6-19, 21-24, and 27-29 are under examination on the merits.

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 appears to contain a typographical error. In line 2, the claim states “12in” instead of “12 in.” Appropriate correction is required.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 1, 2, and 22, the term “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 states that the cell culture medium in step (ii) comprises OKT-3, but the claim also states that step (i) is a priming step and step (ii) is a rapid second expansion. This claim is indefinite, because as the claim is currently written, step (ii) appears to be a priming step, and step (iii) appears to be a rapid expansion step. Furthermore it is unclear what is meant by the phrase “rapid second expansion,” given that claim 1 only appears to include a first rapid expansion step, specifically, step (iii). Given that both the priming step (i) and the rapid expansion step (ii) both include cell culture medium that comprises IL-2, it is unclear whether the cell culture medium that comprises OKT-3, as recited in claim 2, is intended to be the cell culture medium of step (ii) or step (iii).

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-16, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudley et al. (US 2011/0052530, publication date: 03/03/2011).
Dudley et al. disclose “a method of promoting regression of a cancer in a mammal comprising (i) culturing autologous T cells; (ii) expanding the cultured T cells using. OKT-3 antibody, IL-2, and feeder lymphocytes, wherein the cultured T cells are enriched for CD8+ T cells prior to expansion of the T cells; (iii) administering to the mammal nonmyeloablative lymphodepleting chemotherapy; and (iv) after administering nonmyeloablative lymphodepleting chemotherapy, administering to the mammal the expanded T cells…” At [030] and [0031], Dudley et al. disclose that said method may be performed using “young” tumor-infiltrating lymphocytes (TILs) - “Young T cell cultures that are administered to the mammal in accordance with an embodiment of the invention advantageously have features associated with in vivo persistence, proliferation, and antitumor activity. For example, young T cell cultures have a higher expression of CD27 and/or CD28 than T cells that are about 44 days old. Without being bound to a particular theory, it is believed that CD27 and CD28 are associated with proliferation, in vivo persistence, and a less differentiated state of T cells (the increased differentiation of T cells is believed to negatively affect the capacity of T cells to function in vivo). T cells expressing higher levels of CD27 are believed to have better antitumor activity than CD27-low cells. Moreover, young T cell cultures have a higher frequency of CD4+ cells than T cells that are about 44 days old… In addition, young T cell cultures have a mean telomere length that is longer than that of T cells that are about 44 days old. Without being bound to a particular theory, it is believed that T cells lose an estimated telomere length of 0.8 kb per week in culture, and that young T cell cultures have telomeres that are about 1.4 kb longer than T cells that are about 44 days old. Without being bound to a particular theory, it is believed that longer telomere lengths are associated with positive objective clinical responses in patients and persistence of the cells in vivo.”
At [0063] - [0066], Dudley et al. disclose the generation of “young” TILs may be initiated by first obtaining a tumor sample from a patient and preparing single-cell suspensions. Five days following initiation, IL-2 was added to the cells (first expansion). 10-18 days following initiation, rapid expansion (second expansion) was performed by culturing the cells in IL-2 with an anti-CD3 antibody and peripheral blood mononuclear cells (PBMCs). As indicated above, Dudley et al. disclose that TILs may be expanded using the anti-CD3 antibody, OKT-3. On day 14 of the rapid expansion, “young” TILs were produced with an average expansion of over 300-fold. It is noted that day 14 meets the limitation of “about 12 days.” At [006], Dudley et al. disclose that there are multiple options for the initial cell preparation for culturing TILs, including a fine needle aspirate from tumor tissues.
Therefore Dudley et al. disclose a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs, thus meeting the limitations of claims 1, 11, 23.
With respect to claims 3 and 4, at [0081], Dudley et al. disclose that TILs may be cryopreserved and thawed for later use.
With respect to claims 6-9, as indicated above, at [0063] - [0066], Dudley et al. disclose the generation of “young” TILs may be initiated by first obtaining a tumor sample from a patient and preparing single-cell suspensions. Five days following initiation, IL-2 was added to the cells (first expansion). 10-18 days following initiation, rapid expansion (second expansion) was performed. On day 14 of the rapid expansion, “young” TILs were produced. This process of preparing “young” TILs appears to be a process that may take as little as 24 days, which meets the limitation of about 22 (or 24) days.
With respect to claim 10, given that the method of Dudley et al. is identical to the instant claims, one of ordinary skill in the art would reason that the method of Dudley et al. and the instant method yield identical results. As such absent evidence to the contrary, one of ordinary skill in the art would reason that TILs from the method of Dudley et al. and the instant method express similar levels of CD4, CD8, and αβ TCR. 
With respect to claim 12, as indicated above, Dudley et al. disclose that 10- 18 days following initiation and first expansion, rapid expansion (second expansion) was performed by culturing the cells in IL-2 with an anti-CD3 antibody and PBMCs, which appears to meet the limitation of “any of days 11 through 14 in step (iii).”
With respect to claim 13, as indicated above, Dudley et al. disclose that cultured T cells are enriched for CD8+ T cells, also known as effector T cells, prior to expansion. 
With respect to claim 14, given that the method of Dudley et al. is identical to the instant claims, one of ordinary skill in the art would reason that the method of Dudley et al. and the instant method yield identical results. As such absent evidence to the contrary, one of ordinary skill in the art would reason that effector T cells yielded from the method of Dudley et al. and the instant method exhibit increased CD57 expression and decreased CD56 expression.
With respect to claim 15, at [0089], Dudley et al. teach that feeder cells of the invention may be autologous or allogenic.
With respect to claim 16, at [0032], Dudley et al. disclose that “[t]he T-cells can be administered by any suitable route as known in the art. Preferably, the T-cells are administered as an intra-arterial or intravenous infusion… (emphasis added).”
With respect to claim 21, at [0043], Dudley et al. disclose that “[w]ith respect to the inventive methods, the cancer can be any cancer, including any of acute lymphocytic cancer, acute myeloid leukemia, alveolar rhabdomyosarcoma, bone cancer, brain cancer, breast cancer, cancer of the anus, anal canal, or anorectum, cancer of the eye, cancer of the intrahepatic bile duct, cancer of the joints, cancer of the neck, gallbladder, or pleura, cancer of the nose, nasal cavity, or middle ear, cancer of the vulva, chronic lymphocytic leukemia, chronic myeloid cancer, cervical cancer, glioma, Hodgkin lymphoma, hypopharynx cancer, kidney cancer, larynx cancer, liver cancer, lung cancer,…”
Therefore all of the limitations of claims 1, 3, 4, 6-16, 21, and 23 are met by the disclosure of Dudley et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-16, 21, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (US 2011/0052530, publication date: 03/03/2011) in view of Ochoa et al. (US PAT 5,443,983, publication date: 08/22/1995).
As indicated above Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Dudley et al. do not teach or suggest a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs and wherein the first expansion in step (ii) is supplemented with OKT-3. This deficiency is remedied by Ochoa et al. 
Ochoa et al. teach methods of in vitro culturing of lymphocytes to illicit killer activity, see column 1. At Example 3, Ochoa et al. teach that the initial culturing of TILs isolated from patients may be supplemented with IL-2 and an anti-CD3 antibody, such as OKT-3 (see Example 1). Ochoa et al. teach that TILs initially cultured with IL-2 and OKT-3 demonstrated a greater increase in cell number compared to TILs initially cultured in IL-2 alone, and Ochoa et al. further teach that TILs cultured with OKT-3 appeared to exhibit a greater degree of cytotoxicity per culture compared to TILs cultured without OKT-3.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Dudley et al. and Ochoa et al. to develop a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs and wherein the first expansion in step (ii) is supplemented with OKT-3. One of ordinary skill in the art would have been motivated to do so, because Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Furthermore Ochoa et al. teach that TILs initially cultured with IL-2 and OKT-3 demonstrated a greater increase in cell number compared to TILs initially cultured in IL-2 alone, and Ochoa et al. further teach that TILs cultured with OKT-3 appeared to exhibit a greater degree of cytotoxicity per culture compared to TILs cultured without OKT-3. Therefore one of ordinary skill in the art would have been motivated to modify the invention of Dudley et al. to comprise a first expansion in step (ii) that is supplemented with OKT-3, because the resultant method would have reasonably been expected to increase the number of TILs obtained in culture as well as cytotoxicity per culture, thereby providing an improvement over the method of Dudley et al. 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 3, 4, 6-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (US 2011/0052530, publication date: 03/03/2011) in view of Maeurer (WO 2015/189357, international publication date: 12/17/2015).
As indicated above Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Dudley et al. do not teach or suggest a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs and wherein the first (ii) or second expansion steps are further supplemented with IL-15. This deficiency is remedied by Maeurer. 
At p. 5, Maeurer teach a T cell expansion protocol that is “based on the finding that a composition comprising cytokines interleukin-2 (IL-2), interleukin-15 (IL-15) and/or interleukin- 21 (IL-21) leads to a superior stimulation and expansion of lymphocytes in particular clinically relevant lymphocytes. The expansion and stimulation procedure with the cytokine mixture is highly sensitive and allows the preparation of the population of clinically relevant lymphocytes even if the starting concentration in the sample is very low.” At p. 14, Maeurer teaches that “[t]he inventors have found that a combination of the interleukins IL-2, IL-15 and IL- 21 provides significant improvements for immunotherapy with lymphocytes. One major advantage is that the expansion and stimulation of lymphocytes derived from a patient with the composition of a combination of at least two types of cytokines selected from IL-2, IL-15 and IL-21 specifically favors the generation of lymphocytes, in particular T-cells, which are clinically relevant.” At p. 5 and 6, Maeurer teaches “a method of preparing a population of clinically relevant lymphocytes, comprising the steps of: obtaining a body sample from a mammal, in particular a tissue sample or body liquid sample, comprising at least one lymphocyte and optionally separating the cells in the body sample, culturing the body sample in vitro to expand and/or stimulate lymphocytes in the sample, wherein the culturing comprises using IL-2, IL-15 and/or IL-21, and optionally determining the presence of clinically relevant lymphocyte in the cultured sample. The method of the second aspect of the invention leads to the formation of population of lymphocytes, which includes a population of clinically relevant lymphocytes.”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Dudley et al. and Maeurer to develop a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs and wherein the first (ii) or second expansion steps are further supplemented with IL-15. One of ordinary skill in the art would have been motivated to do so, because Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Furthermore Maeurer teaches that cytokine combinations, including the combination of IL-2 and IL-15, “specifically favors the generation of lymphocytes, in particular T-cells, which are clinically relevant.” Therefore one of ordinary skill in the art would have been motivated to modify the invention of Dudley et al. to comprise first (ii) and/or second expansion steps that are further supplemented with IL-15, because the resultant method would be expected to provide an improvement over the method of Dudley et al. by specifically favoring the generation of clinically relevant lymphocytes.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 3, 4, 6-16, 19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (US 2011/0052530, publication date: 03/03/2011) in view of Carrasco et al. (WO 0165998, international publication date: 09/13/2001).
As indicated above Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Dudley et al. do not teach or suggest a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs, wherein the FNA is obtained using a 25-18 gauge needle, or wherein the FNA comprises at least 400,000 TILs. This deficiency is remedied by Carrasco et al. 
Carrasco et al. teach a method of obtaining tumor samples via FNA – “A multidirectional fine-needle aspiration biopsy (FNAB) from the tumor was performed with a 22-gauge needle connected to a 20 ml plastic syringe that was attached to a metal holder. The aspirate was resuspended and fixed in CytoLyt solution (Cyto Corporation, Boxborough, MA), maintained at 4° C, and analyzed within 24-48 hr. The cells which were resuspended in the CytoLyt solution were then passed through a 35-mm nylon mesh, centrifuged at 500 g, and resuspended and permeabilized in PBS (phosphate buffered saline) containing 0.1% BSA (bovine serum albumin) and 0.2% saponin (PBSAP). 200,000 cells/ tube were incubated for 1 hr at room temperature in 100 ml PBSAP…(emphasis added)”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Dudley et al. and Carrasco et al. to develop a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs, wherein the FNA is obtained using a 25-18 gauge needle, or wherein the FNA comprises at least 400,000 TILs. One of ordinary skill in the art would have been motivated to do so, because Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Furthermore Carrasco et al. teach that tumor samples may be isolated via FNA using a 22-gauge needle. One of ordinary skill in the art would have therefore been motivated to modify the TIL expansion protocol of Dudley et al. to comprise the step of acquiring an FNA sample from a tumor using a 22-gauge needle, because such a method would be expected to provide sufficient cells for expansion. Additionally given that the method of Carrasco et al. yielded 200,000 cells per tube, which suggests more than one tube, it is submitted that the method of Dudley et al. and Carrasco et al. is capable of yielding at least 400,000 cells. 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 3, 4, 6-16, 21-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (US 2011/0052530, publication date: 03/03/2011) in view of Frank et al. (WO 2018/081473, international filing date: 10/26/2017).
As indicated above Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Dudley et al. do not teach or suggest a method for expanding TILs into a therapeutic population of TILs for treating non-small cell lung cancer (NSCLC) comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs, wherein step (iii) is repeated to yield a therapeutically effective dosage of about 2.3x1010 to about 13.7x1010, and wherein said TILs are obtained from an NSCLC patient. This deficiency is remedied by Frank et al. 
At [0082], Frank et al. teach that rapid expansion protocols (REPs) involving TILs may be modified to include a second rapid expansion (reREP). At [00144], Frank et al. teach that “[t]he present invention is directed in preferred aspects to novel methods of augmenting REPs with an additional restimulation protocol, sometimes referred to herein as a ‘restimulation Rapid Expansion Protocol’ or ‘reREP’, which leads surprisingly to expanded memory T cell subsets…” At [00323], Frank et al. teach that TILs may be used to treat NSCLC. At [0154], Frank et al. teach that an anti-tumor effective amount of TILs is 1010 cells.
 One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Dudley et al. and Frank et al. to develop a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs and wherein step (iii) is repeated to yield a therapeutically effective dosage of about 2.3x1010 to about 13.7x1010. One of ordinary skill in the art would have been motivated to do so, because Dudley et al. teach a method for expanding TILs into a therapeutic population of TILs comprising: (i) obtaining a first population of TILs from a fine needle aspirate from a tumor in a patient; (ii) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed for about 3 days to about 10 days in order to obtain the second population of TILs; and (iii) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the third population of TILs is at least 25-fold greater in number than the second population of TILs, and wherein the second expansion is performed for about 3 days to about 12 days in order to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs. Furthermore Frank et al. teach that reREP protocols are effective in expanding memory T cell populations. One of ordinary skill in the art would have therefore been motivated to modify the TIL expansion protocol of Dudley et al. to comprise the step of repeating the rapid expansion protocol of step (iii), because such a method would be expected to provide sufficient TILs cells, at least 1010 cells, for administration to patients. Furthermore in view of the teachings of Frank et al., one of ordinary skill in the art would appreciate that the method of Dudley et al. and Frank et al. may be used to treat NSCLC, and as such, one of ordinary skill in the art would have been motivated to isolate TILs from NSCLC patients.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-19, 21-24, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 14, and 16-20 of copending Application No. 17/323,993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims recite similar methods for expanding TILs, including obtaining TILs using a fine needle aspirate, performing a first expansion with IL-2 and OKT-3, and a second expansion with IL-2, OKT-3, and APCs. Both sets of claims further recite that the expanded TILs may be administered to (or infused into) a patient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. (US 2011/0052530, publication date: 03/03/2011). 
	The teachings of Dudley et al. are detailed above. 
In view of the teachings of Dudley et al., it would have been prima facie obvious to modify the conflicting claims to comprise obtaining TILs using a fine needle aspirate, because Dudley et al. teach that fine needle aspirates are appropriate for use in obtaining TILs. Also in view of Dudley et al., one of ordinary skill in the art would appreciate that cultured TILs may be conveniently cryopreserved and thawed for future use. Lastly in view of Dudley et al., one of ordinary skill in the art would appreciate that artificial APCs may be used to culture TILs.
	Therefore the instant claim are prima facie obvious over 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al.

Claims 1-4, 6-16, 21, 23, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. (US 2011/0052530, publication date: 03/03/2011) and Ochoa et al. (US PAT 5,443,983, publication date: 08/22/1995).
	The teachings of Dudley et al. and Ochoa et al. are detailed above.
In view of the teachings of Dudley et al., it would have been prima facie obvious to modify the conflicting claims to comprise obtaining TILs using a fine needle aspirate, because Dudley et al. teach that fine needle aspirates are appropriate for use in obtaining TILs. Also in view of Dudley et al., one of ordinary skill in the art would appreciate that cultured TILs may be conveniently cryopreserved and thawed for future use. Lastly in view of Dudley et al., one of ordinary skill in the art would appreciate that artificial APCs may be used to culture TILs.
	Additionally as indicated above, Ochoa et al. teach that TILs initially cultured with IL-2 and OKT-3 demonstrated a greater increase in cell number compared to TILs initially cultured in IL-2 alone, and Ochoa et al. further teach that TILs cultured with OKT-3 appeared to exhibit a greater degree of cytotoxicity per culture compared to TILs cultured without OKT-3. Therefore one of ordinary skill in the art would have been motivated to modify the inventions of Dudley et al. and the conflicting claims to comprise a first expansion in step (ii) that is supplemented with OKT-3, because the resultant method would have reasonably been expected to increase the number of TILs obtained in culture as well as cytotoxicity per culture, thereby providing an improvement in the method.
Therefore the instant claim are prima facie obvious over 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. and Ochoa et al.

Claims 1, 3, 4, 6-14, 16-18, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. (US 2011/0052530, publication date: 03/03/2011) and Maeurer (WO 2015/189357, international publication date: 12/17/2015).
The teachings of Dudley et al. and Maeurer are detailed above.
In view of the teachings of Dudley et al., it would have been prima facie obvious to modify the conflicting claims to comprise obtaining TILs using a fine needle aspirate, because Dudley et al. teach that fine needle aspirates are appropriate for use in obtaining TILs. Also in view of Dudley et al., one of ordinary skill in the art would appreciate that cultured TILs may be conveniently cryopreserved and thawed for future use. Lastly in view of Dudley et al., one of ordinary skill in the art would appreciate that artificial APCs may be used to culture TILs.
Additionally as indicated above, Maeurer teaches that cytokine combinations, including the combination of IL-2 and IL-15, “specifically favors the generation of lymphocytes, in particular T-cells, which are clinically relevant.” Therefore one of ordinary skill in the art would have been motivated to modify the inventions of Dudley et al. and the conflicting claims to comprise first (ii) and/or second expansion steps that are further supplemented with IL-15, because the resultant method would be expected to provide an improvement of culturing clinically relevant lymphocytes.
Therefore the instant claim are prima facie obvious over 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. and Maeurer.

Claims 1, 3, 4, 6-14, 16, 19, 21, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. (US 2011/0052530, publication date: 03/03/2011) and Carrasco et al. (WO 0165998, international publication date: 09/13/2001).
The teachings of Dudley et al. and Carrasco et al. are detailed above.
In view of the teachings of Dudley et al., it would have been prima facie obvious to modify the conflicting claims to comprise obtaining TILs using a fine needle aspirate, because Dudley et al. teach that fine needle aspirates are appropriate for use in obtaining TILs. Also in view of Dudley et al., one of ordinary skill in the art would appreciate that cultured TILs may be conveniently cryopreserved and thawed for future use. Lastly in view of Dudley et al., one of ordinary skill in the art would appreciate that artificial APCs may be used to culture TILs.
Additionally as indicated above, Carrasco et al. teach that tumor samples may be isolated via FNA using a 22-gauge needle. One of ordinary skill in the art would have therefore been motivated to modify the TIL expansion protocol of the inventions of Dudley et al. and the conflicting claims to comprise the step of acquiring a FNA sample from a tumor using a 22-gauge needle, because such a method would be expected to provide sufficient cells for expansion. Additionally given that the method of Carrasco et al. yielded 200,000 cells per tube, which suggests more than one tube, it is submitted that the methods of Dudley et al., Carrasco et al., and the conflicting claims are capable of yielding at least 400,000 cells.
Therefore the instant claim are prima facie obvious over 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. and Carrasco et al.

Claims 1, 3, 4, 6-14, 16, 21-23, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. (US 2011/0052530, publication date: 03/03/2011) and Frank et al. (WO 2018/081473, international filing date: 10/26/2017).
The teachings of Dudley et al. and Frank et al. are detailed above.
In view of the teachings of Dudley et al., it would have been prima facie obvious to modify the conflicting claims to comprise obtaining TILs using a fine needle aspirate, because Dudley et al. teach that fine needle aspirates are appropriate for use in obtaining TILs. Also in view of Dudley et al., one of ordinary skill in the art would appreciate that cultured TILs may be conveniently cryopreserved and thawed for future use. Lastly in view of Dudley et al., one of ordinary skill in the art would appreciate that artificial APCs may be used to culture TILs.
Additionally as indicated above, Frank et al. teach that reREP protocols are effective in expanding memory T cell populations. One of ordinary skill in the art would have therefore been motivated to modify the TIL expansion protocol of the inventions of Dudley et al. and the conflicting claims to comprise the step of repeating the rapid expansion protocol of step (iii), because such a method would be expected to provide sufficient TILs cells, at least 1010 cells, for administration to patients. Furthermore in view of the teachings of Frank et al., one of ordinary skill in the art would appreciate that the methods of Dudley et al., Frank et al., and the conflicting claims may be used to treat NSCLC, and as such, one of ordinary skill in the art would have been motivated to isolate TILs from NSCLC patients.
Therefore the instant claim are prima facie obvious over 1-5 of U.S. Patent No(s). 10,272,113; 10,646,517; 10,925,900, 10,463,697, and 10,166,257 in view of Dudley et al. and Frank et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642